Citation Nr: 1721709	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer affecting the kidneys, to include the renal cells and the adrenals, claimed as due to exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from March 1967 to January 1969, with service in the Republic of Vietnam from December 1967 to January 1969.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for adrenal cancer, claimed as    kidney cancer.  After review of the medical evidence of record, the Board has recharacterized the issue as reflected on the title page.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

A motion to advance this appeal on the Board's docket was received in March 2017.  The Board is granting the motion pursuant to 38 C.F.R. § 20.900(c) (2016) on the basis of serious illness.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially sought entitlement to service connection for tumors secondary to exposure to Agent Orange.  He later clarified that the tumors were located in his kidneys.  

The Veteran underwent a VA examination in June 2011.  The VA examiner diagnosed adrenal cancer, but noted it was diagnosed and treated in 2006 per records reviewed.  The opinion provided only addressed whether the diagnosed adrenal cancer was secondary to prostate cancer.  

The Veteran submitted a private opinion from Dr. D.B. in December 2016.  Dr. B. reported that the Veteran had pheochromocytoma that could have come from toxic exposure to Agent Orange.  Dr. B. went on to state, however, that the Veteran had had three kinds of cancers, which implies either genetic issues (although no family history) or exposure to a toxic substance.  As this opinion is speculative in nature,   the Board finds that an additional VA opinion is needed. 

Updated VA treatment records should also be obtained and the Veteran should be asked to submit an authorization for the release of records related to a planned kidney removal surgery in July 2017, after it occurs.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dating since August 2016.  

2.  Ask the Veteran to submit the treatment records,        or an authorization for the release of records, related 
to a planned kidney removal surgery in July 2017, after it occurs.  After securing any necessary release, the records should be requested.    

3.  After the above has been completed to the extent possible, send the claims file to a VA oncologist or urologist to obtain an opinion on the claim for service connection for renal/adrenal cancer.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file the examiner should indicate whether the Veteran's renal/adrenal cancer is at least as likely as not (50 percent or greater probability) etiologically related to any incident of service, to include the Veteran's presumed exposure    to Agent Orange during active duty service and his urological complaints in March, April and May 1967 involving epididymitis. The examiner should explain    why or why not.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




